Name: Council Regulation (EU) NoÃ 671/2010 of 13Ã July 2010 amending Regulation (EC) NoÃ 2866/98 as regards the conversion rate to the euro for Estonia
 Type: Regulation
 Subject Matter: monetary economics;  monetary relations;  Europe
 Date Published: nan

 28.7.2010 EN Official Journal of the European Union L 196/4 COUNCIL REGULATION (EU) No 671/2010 of 13 July 2010 amending Regulation (EC) No 2866/98 as regards the conversion rate to the euro for Estonia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 140(3) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Central Bank (1), Whereas: (1) Council Regulation (EC) No 2866/98 of 31 December 1998 on the conversion rates between the euro and the currencies of the Member States adopting the euro (2) determines the conversion rates as from 1 January 1999. (2) According to Article 4 of the 2003 Act of Accession, Estonia is a Member State with a derogation as defined in Article 139(1) of the Treaty on the Functioning of the European Union (hereinafter the Treaty). (3) Pursuant to Council Decision 2010/416/EU of 13 July 2010 in accordance with Article 140(2) of the Treaty on the adoption by Estonia of the euro on 1 January 2011 (3), Estonia fulfils the necessary conditions for the adoption of the euro and the derogation of Estonia is abrogated with effect from 1 January 2011. (4) The introduction of the euro in Estonia requires the adoption of the conversion rate between the euro and the Estonian kroon. This conversion rate shall be set at 15,6466 kroon per 1 euro, which corresponds to the current central rate of the kroon in the exchange rate mechanism (ERM II). (5) Regulation (EC) No 2866/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 2866/98, the following line is inserted between the conversion rates applicable to the German mark and the Greek drachma: = 15,6466 Estonian kroons. Article 2 This Regulation shall enter into force on 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2010. For the Council The President D. REYNDERS (1) Opinion delivered on 5 July 2010 (not yet published in the Official Journal). (2) OJ L 359, 31.12.1998, p. 1. (3) See page 24 of this Official Journal.